Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15 and 16 of prior U.S. Patent No. 11,115,125. This is a statutory double patenting rejection.

Regarding claims 1 and 11 of the present application, the published patent US 11,115,125 discloses in claims 15 and 16, the limitations as shown below.  
Claims of present application
Claims of patent 11115125
1. A monolithic coherent transceiver, comprising:    a first input port to receive an optical input, the optical input comprising a carrier modulated by a signal through a modulation scheme; 
a second input port to receive an optical local oscillation (LO), a frequency of the optical LO substantially equal to a frequency of the carrier; 
a LO splitter to split the optical LO into a first LO and a second LO with a splitting ratio between the first LO and the second LO; 
a coherent receiver module (CRM) to detect the signal based on the optical input and the first LO; 
a third input port to receive an electrical modulation signal; 
a coherent transmitter module (CTM) to generate an optical output signal based on the second LO and the electrical modulation signal; 
and an output port to transmit the optical output signal, wherein the modulation scheme comprises polarization multiplexed quadrature amplitude modulation (PM-QAM) or polarization multiplexed quadrature phase shift keying (PM-QPSK), wherein the LO splitter comprises: a 1x2 optical coupler having an input, a first output and a second output; 33 
Attorney Docket No.: SF01.0030USC1a tunable phase shifter having an input and an output, the tunable phase shifter configured to provide a phase shift based on an electrical voltage; and a 2x2 optical coupler having a first input, a second input, a first output and a second output, and wherein: the 1x2 optical coupler is configured to receive the optical LO at the input of the 1x2 optical coupler, 
the first output of the 1x2 optical coupler is coupled to the input of the tunable phase shifter, the output of the tunable phase shifter is coupled to the first input of the 2x2 optical coupler, the second output of the 1x2 optical coupler is coupled to the second input of the 2x2 optical coupler, the 2x2 optical coupler is configured to generate the first LO at the first output of the 2x2 optical coupler, the 2x2 optical coupler is further configured to generate the second LO at the second output of the 2x2 optical coupler, and the splitting ratio between the first LO and the second LO is determined by the phase shift based on the electrical voltage.
    
        
            
                                
            
        
    

11. A monolithic coherent transceiver, comprising:  a first input port to receive an optical input, the optical input comprising a carrier modulated by a signal through a modulation scheme; 
a second input port to receive an optical local oscillation (LO), a frequency of the optical LO substantially equal to a frequency of the carrier; 
a LO splitter to split the optical LO into a first LO and a second LO with a splitting ratio between the first LO and the second LO; 
a coherent receiver module (CRM) to detect the signal based on the optical input and the first LO; 
a third input port to receive an electrical modulation signal; 
a coherent transmitter module (CTM) to generate an optical output signal based on the second LO and the electrical modulation signal; 
and an output port to transmit the optical output signal, 38Attorney Docket No.: SF01.0030USC1wherein the modulation scheme comprises polarization multiplexed quadrature amplitude modulation (PM-QAM) or polarization multiplexed quadrature phase shift keying (PM-QPSK), wherein the LO splitter comprises: a polarization beam rotator-splitter (PBRS) having an input, a first output and a second output; 
a first 2x2 optical coupler having a first input, a second input, a first output and a second output; 
a tunable phase shifter having an input and an output, the tunable phase shifter configured to provide a phase shift based on an electrical voltage; and a second 2x2 optical coupler having a first input, a second input, a first output and a second output, and wherein: the PBRS is configured to receive the optical LO at the input of the PBRS, the first output of the PBRS is coupled to the first input of the first 2x2 optical coupler, the second output of the PBRS is coupled to the second input of the first 2x2 optical coupler, the first output of the first 2x2 optical coupler is coupled to the input of the tunable phase shifter, 39 Attorney Docket No.: SF01.0030USC1the output of the tunable phase shifter is coupled to the first input of the second 2x2 optical coupler, 
the second output of the first 2x2 optical coupler is coupled to the second input of the second 2x2 optical coupler, 
the second 2x2 optical coupler is configured to generate the first LO at the first output of the second 2x2 optical coupler, 
the second 2x2 optical coupler is further configured to generate the second LO at the second output of the second 2x2 optical coupler, and the splitting ratio between the first LO and the second LO is determined by the phase shift based on the electrical voltage.
15. A monolithic coherent transceiver, comprising:  a first input port to receive an optical input, the optical input comprising a carrier modulated by a signal through a modulation scheme; 
a second input port to receive an optical local oscillation (LO), a frequency of the optical LO substantially equal to a frequency of the carrier; 
a LO splitter to split the optical LO into a first LO and a second LO with a splitting ratio between the first LO and the second LO; 
a coherent receiver module (CRM) to detect the signal based on the optical input and the first LO; 
a third input port to receive an electrical modulation signal; 
a coherent transmitter module (CTM) to generate an optical output signal based on the second LO and the electrical modulation signal; 
and an output port to transmit the optical output signal, wherein the modulation scheme comprises polarization multiplexed quadrature amplitude modulation (PM-QAM) or polarization multiplexed quadrature phase shift keying (PM-QPSK), wherein the LO splitter comprises: a 1×2 optical coupler having an input, a first output and a second output; 
a tunable phase shifter having an input and an output, the tunable phase shifter configured to provide a phase shift based on an electrical voltage; and a 2×2 optical coupler having a first input, a second input, a first output and a second output, and wherein: the 1×2 optical coupler is configured to receive the optical LO at the input of the 1×2 optical coupler, 
the first output of the 1×2 optical coupler is coupled to the input of the tunable phase shifter, the output of the tunable phase shifter is coupled to the first input of the 2×2 optical coupler, the second output of the 1×2 optical coupler is coupled to the second input of the 2×2 optical coupler, the 2×2 optical coupler is configured to generate the first LO at the first output of the 2×2 optical coupler, the 2×2 optical coupler is further configured to generate the second LO at the second output of the 2×2 optical coupler, and the splitting ratio between the first LO and the second LO is determined by the phase shift based on the electrical voltage.
    
        
            
                                
            
        
    

16. A monolithic coherent transceiver, comprising: a first input port to receive an optical input, the optical input comprising a carrier modulated by a signal through a modulation scheme; 
a second input port to receive an optical local oscillation (LO), a frequency of the optical LO substantially equal to a frequency of the carrier; 
a LO splitter to split the optical LO into a first LO and a second LO with a splitting ratio between the first LO and the second LO; 
a coherent receiver module (CRM) to detect the signal based on the optical input and the first LO; 
a third input port to receive an electrical modulation signal; 
a coherent transmitter module (CTM) to generate an optical output signal based on the second LO and the electrical modulation signal; 
and an output port to transmit the optical output signal, wherein the modulation scheme comprises polarization multiplexed quadrature amplitude modulation (PM-QAM) or polarization multiplexed quadrature phase shift keying (PM-QPSK), wherein the LO splitter comprises: a polarization beam rotator-splitter (PBRS) having an input, a first output and a second output; 
a first 2×2 optical coupler having a first input, a second input, a first output and a second output; 
a tunable phase shifter having an input and an output, the tunable phase shifter configured to provide a phase shift based on an electrical voltage; and a second 2×2 optical coupler having a first input, a second input, a first output and a second output, and wherein: the PBRS is configured to receive the optical LO at the input of the PBRS, the first output of the PBRS is coupled to the first input of the first 2×2 optical coupler, the second output of the PBRS is coupled to the second input of the first 2×2 optical coupler, the first output of the first 2×2 optical coupler is coupled to the input of the tunable phase shifter, the output of the tunable phase shifter is coupled to the first input of the second 2×2 optical coupler, 
the second output of the first 2×2 optical coupler is coupled to the second input of the second 2×2 optical coupler, 
the second 2×2 optical coupler is configured to generate the first LO at the first output of the second 2×2 optical coupler, 
the second 2×2 optical coupler is further configured to generate the second LO at the second output of the second 2×2 optical coupler, and the splitting ratio between the first LO and the second LO is determined by the phase shift based on the electrical voltage.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-10 and 12-20 of the instant application are rejected on the ground of nonstatutory double patenting over Claims 15 and 2-9, 14 and Claims 16 and 2-9, 14 respectively, of the US Patent US 11,115,125.

The subject matter claimed in the instant application is fully disclosed in the US Patent 11115125 and is covered by the Patent since the Patent and the instant application are claiming common subject matter, as follows:

The following is an example of how Claims 2-10 of the instant application and Claims 15 and 2-9, 14 of the US Patent 11115125 are claiming common subject matter.


Claim 15 of the US Patent 11115125
A monolithic coherent transceiver, comprising: a first input port to receive an optical input, the optical input comprising a carrier modulated by a signal through a modulation scheme; a second input port to receive an optical local oscillation (LO), a frequency of the optical LO substantially equal to a frequency of the carrier; a LO splitter to split the optical LO into a first LO and a second LO with a splitting ratio between the first LO and the second LO; a coherent receiver module (CRM) to detect the signal based on the optical input and the first LO; a third input port to receive an electrical modulation signal; a coherent transmitter module (CTM) to generate an optical output signal based on the second LO and the electrical modulation signal; and an output port to transmit the optical output signal, wherein the modulation scheme comprises polarization multiplexed quadrature amplitude modulation (PM-QAM) or polarization multiplexed quadrature phase shift keying (PM-QPSK), wherein the LO splitter comprises: a 1×2 optical coupler having an input, a first output and a second output; a tunable phase shifter having an input and an output, the tunable phase shifter configured to provide a phase shift based on an electrical voltage; and a 2×2 optical coupler having a first input, a second input, a first output and a second output, and wherein: the 1×2 optical coupler is configured to receive the optical LO at the input of the 1×2 optical coupler, the first output of the 1×2 optical coupler is coupled to the input of the tunable phase shifter, the output of the tunable phase shifter is coupled to the first input of the 2×2 optical coupler, the second output of the 1×2 optical coupler is coupled to the second input of the 2×2 optical coupler, the 2×2 optical coupler is configured to generate the first LO at the first output of the 2×2 optical coupler, the 2×2 optical coupler is further configured to generate the second LO at the second output of the 2×2 optical coupler, and the splitting ratio between the first LO and the second LO is determined by the phase shift based on the electrical voltage.
Claim 2 of the present application
wherein the optical input comprises a transverse electric (TE) component and a transverse magnetic (TM) component, and wherein the CRM comprises a polarization beam rotator-splitter (PBRS) to separate the TE component from the TM component.  
Claim 3 of the present application
wherein the CRM further comprises: an optical detection array (ODA) comprising a plurality of photodiodes; a first hybrid mixer having two inputs and four outputs, the two inputs of the first hybrid mixer respectively coupled to the TE component and the first LO, each of the four outputs of the first hybrid mixer respectively coupled to a corresponding photodiode of the ODA; and a second hybrid mixer having two inputs and four outputs, the two inputs of the second hybrid mixer respectively coupled to the TM component and the first LO, each of the four outputs of the second hybrid mixer respectively coupled to a corresponding photodiode of the ODA.  

Claim 4 of the present application
wherein an internal current gain of each of the plurality of photodiodes is programmable by adjusting a respective bias voltage applied to the photodiode.
  

Claim 5 of the present application
wherein each of the plurality of photodiodes comprises: a substrate comprising silicon; an insulator layer disposed on top of the substrate, the insulator layer comprising silicon dioxide; a bottom contact layer disposed on top of the insulator layer, the bottom contact layer comprising heavily doped n-type silicon; an avalanche layer disposed on top of the bottom contact layer, the avalanche layer comprising intrinsic silicon; a p-charge layer disposed on top of the avalanche layer, the p-charge layer comprising moderately doped p-type silicon; an absorption layer disposed on top of the p-charge layer, the absorption layer comprising intrinsic germanium; and a top contact layer disposed on top of the absorption layer, the top contact layer comprising heavily doped p-type amorphous silicon. 


Claim 6 of the present application
wherein: the bottom contact layer comprises silicon doped by a n-type dopant with a doping concentration in a range of 5e18 - 5e19 per cubic centimeter (cm-3), the p-charge layer comprises silicon doped by a p-type dopant with a doping concentration in a range of 8e16 - 2e18 cm-3, 36 Attorney Docket No.: SF01.0030USC1the top contact layer comprises amorphous silicon doped by the p-type dopant with a doping concentration in a range of 5e18 - 5e19 cm-3, the n-type dopant comprises arsenic or phosphorus, and the p-type dopant comprises boron.  


Claim 7 of the present application
wherein an internal current gain of each of the plurality of photodiodes is programmable by adjusting a respective bias voltage applied across the photodiode.  

Claim 8 of the present application
wherein the CRM further comprises: a first variable optical attenuator (VOA) capable of adjusting a power of the first LO before the first LO is coupled to each of the first hybrid mixer and the second hybrid mixer; a second VOA capable of adjusting a power of the TE component before the TE component is coupled to the first hybrid mixer; and a third VOA capable of adjusting a power of the TM component before the TM component is coupled to the second hybrid mixer.  

Claim 9 of the present application
wherein the CRM further comprises: a first monitoring photodiode (MPD) to monitor a power of the first LO; 37 Attorney Docket No.: SF01.0030USC1a second MPD to monitor a power of the TE component; and a third MPD to monitor a power of the TM component.  

Claim 10 of the present application
wherein the electrical modulation signal comprises a set of PM-QAM or PM-QPSK signals, and wherein at least a portion of the electrical modulation signal are direct-current-coupled to the first MZM and the second MZM of the coherent transmitter module.

Claim 2 of the US Patent 11115125
wherein the optical input comprises a transverse electric (TE) component and a transverse magnetic (TM) component, and wherein the CRM comprises a polarization beam rotator-splitter (PBRS) to separate the TE component from the TM component.
Claim 3 of the US Patent 11115125
wherein the CRM further comprises: an optical detection array (ODA) comprising a plurality of avalanche photodiodes (APDs); a first hybrid mixer having two inputs and four outputs, the two inputs of the first hybrid mixer respectively coupled to the TE component and the first LO, each of the four outputs of the first hybrid mixer respectively coupled to a corresponding APD of the ODA; and a second hybrid mixer having two inputs and four outputs, the two inputs of the second hybrid mixer respectively coupled to the TM component and the first LO, each of the four outputs of the second hybrid mixer respectively coupled to a corresponding APD of the ODA.
Claim 4 of the US Patent 11115125
wherein an internal current gain of each of the plurality of APDs is programmable by adjusting a respective bias voltage applied to the APD.

Claim 5 of the US Patent 11115125
wherein each of the plurality of APDs comprises: a substrate comprising silicon; an insulator layer disposed on top of the substrate, the insulator layer comprising silicon dioxide; a bottom contact layer disposed on top of the insulator layer, the bottom contact layer comprising heavily doped n-type silicon; an avalanche layer disposed on top of the bottom contact layer, the avalanche layer comprising intrinsic silicon; a p-charge layer disposed on top of the avalanche layer, the p-charge layer comprising moderately doped p-type silicon; an absorption layer disposed on top of the p-charge layer, the absorption layer comprising intrinsic germanium; and a top contact layer disposed on top of the absorption layer, the top contact layer comprising heavily doped p-type amorphous silicon.

Claim 6 of the US Patent 11115125
wherein: the bottom contact layer comprises silicon doped by a n-type dopant with a doping concentration in a range of 5e18-5e19 per cubic centimeter (cm.sup.−3), the p-charge layer comprises silicon doped by a p-type dopant with a doping concentration in a range of 8e16-2e18 cm.sup.−3, the top contact layer comprises amorphous silicon doped by the p-type dopant with a doping concentration in a range of 5e18-5e19 cm.sup.−3, the n-type dopant comprises arsenic or phosphorus, and the p-type dopant comprises boron.
Claim 7 of the US Patent 11115125
wherein an internal current gain of each of the plurality of APDs is programmable by adjusting a respective bias voltage applied across the top and bottom contact layers of the APD.
Claim 8 of the US Patent 11115125
wherein the CRM further comprises: a first variable optical attenuator (VOA) capable of adjusting a power of the first LO before the first LO is coupled to each of the first hybrid mixer and the second hybrid mixer; a second VOA capable of adjusting a power of the TE component before the TE component is coupled to the first hybrid mixer; and a third VOA capable of adjusting a power of the TM component before the TM component is coupled to the second hybrid mixer.
Claim 9 of the US Patent 11115125
wherein the CRM further comprises: a first monitoring photodiode (MPD) to monitor a power of the first LO; a second MPD to monitor a power of the TE component; and a third MPD to monitor a power of the TM component.
Claim 14 of the US Patent 11115125
wherein the electrical modulation signal comprises a set of PM-QAM or PM-QPSK signals, and wherein at least a portion of the electrical modulation signal are direct-current-coupled to the first MZM and the second MZM of the coherent transmitter module.




As shown, Claims 2, 6, 8, 9 and 10 of the instant application claim similar limitations of claims 2, 6, 8, 9 and 14 of the US Patent 11115125, and, therefore Claims 2, 6, 8, 9 and 10 of the instant application are not patentably distinct from Claims 15, and 2, 6, 8, 9 and 14 of the US Patent 11115125.
The feature of claims 3, 4, 5 and 7 of the present application that is not explicitly stated (underlined below) in claims 3, 4, 5 and 7 of the US Patent 11115125 is:
“plurality of photodiodes”
	However, the Patent No. 11115125 states in claims 3, 4, 5 and 7 “plurality of avalanche photodiodes (APDs)”. Based on this limitation, it can be understood by one of ordinary skill in the art that the “avalanche photodiodes” are photodiodes. Hence it is clear that all the elements of the application claims 3, 4, 5 and 7 are to be found in patent claims 15, 3, 4, 5 and 7. Since application claims 3, 4, 5 and 7 are anticipated by claims 15, 3, 4, 5 and 7 of the patent, it is not patentably distinct from claims 15, 3, 4, 5 and 7 of the patent. 

The following is an example of how Claims 12-20 of the instant application and Claims 16 and 2-9, 14 of the US Patent 11115125 are claiming common subject matter.


Claim 16 of the US Patent 11115125
A monolithic coherent transceiver, comprising: a first input port to receive an optical input, the optical input comprising a carrier modulated by a signal through a modulation scheme; a second input port to receive an optical local oscillation (LO), a frequency of the optical LO substantially equal to a frequency of the carrier; a LO splitter to split the optical LO into a first LO and a second LO with a splitting ratio between the first LO and the second LO; a coherent receiver module (CRM) to detect the signal based on the optical input and the first LO; a third input port to receive an electrical modulation signal; a coherent transmitter module (CTM) to generate an optical output signal based on the second LO and the electrical modulation signal; and an output port to transmit the optical output signal, wherein the modulation scheme comprises polarization multiplexed quadrature amplitude modulation (PM-QAM) or polarization multiplexed quadrature phase shift keying (PM-QPSK), wherein the LO splitter comprises: a polarization beam rotator-splitter (PBRS) having an input, a first output and a second output; a first 2×2 optical coupler having a first input, a second input, a first output and a second output; a tunable phase shifter having an input and an output, the tunable phase shifter configured to provide a phase shift based on an electrical voltage; and a second 2×2 optical coupler having a first input, a second input, a first output and a second output, and wherein: the PBRS is configured to receive the optical LO at the input of the PBRS, the first output of the PBRS is coupled to the first input of the first 2×2 optical coupler, the second output of the PBRS is coupled to the second input of the first 2×2 optical coupler, the first output of the first 2×2 optical coupler is coupled to the input of the tunable phase shifter, the output of the tunable phase shifter is coupled to the first input of the second 2×2 optical coupler, the second output of the first 2×2 optical coupler is coupled to the second input of the second 2×2 optical coupler, the second 2×2 optical coupler is configured to generate the first LO at the first output of the second 2×2 optical coupler, the second 2×2 optical coupler is further configured to generate the second LO at the second output of the second 2×2 optical coupler, and the splitting ratio between the first LO and the second LO is determined by the phase shift based on the electrical voltage.
Claim 12 of the present application
wherein the optical input comprises a transverse electric (TE) component and a transverse magnetic (TM) component, and wherein the CRM comprises a polarization beam rotator-splitter (PBRS) to separate the TE component from the TM component.  
Claim 13 of the present application
wherein the CRM further comprises: an optical detection array (ODA) comprising a plurality of photodiodes; a first hybrid mixer having two inputs and four outputs, the two inputs of the first hybrid mixer respectively coupled to the TE component and the first LO, each of the four outputs of the first hybrid mixer respectively coupled to a corresponding photodiode of the ODA; and a second hybrid mixer having two inputs and four outputs, the two inputs of the second hybrid mixer respectively coupled to the TM component and the first LO, each of the four outputs of the second hybrid mixer respectively coupled to a corresponding photodiode of the ODA.  

Claim 14 of the present application
wherein an internal current gain of each of the plurality of photodiodes is programmable by adjusting a respective bias voltage applied to the photodiode.
  

Claim 15 of the present application
wherein each of the plurality of photodiodes comprises: a substrate comprising silicon; an insulator layer disposed on top of the substrate, the insulator layer comprising silicon dioxide; a bottom contact layer disposed on top of the insulator layer, the bottom contact layer comprising heavily doped n-type silicon; an avalanche layer disposed on top of the bottom contact layer, the avalanche layer comprising intrinsic silicon; a p-charge layer disposed on top of the avalanche layer, the p-charge layer comprising moderately doped p-type silicon; an absorption layer disposed on top of the p-charge layer, the absorption layer comprising intrinsic germanium; and a top contact layer disposed on top of the absorption layer, the top contact layer comprising heavily doped p-type amorphous silicon. 


Claim 16 of the present application
wherein: the bottom contact layer comprises silicon doped by a n-type dopant with a doping concentration in a range of 5e18 - 5e19 per cubic centimeter (cm-3), the p-charge layer comprises silicon doped by a p-type dopant with a doping concentration in a range of 8e16 - 2e18 cm-3, 36 Attorney Docket No.: SF01.0030USC1the top contact layer comprises amorphous silicon doped by the p-type dopant with a doping concentration in a range of 5e18 - 5e19 cm-3, the n-type dopant comprises arsenic or phosphorus, and the p-type dopant comprises boron.  


Claim 17 of the present application
wherein an internal current gain of each of the plurality of photodiodes is programmable by adjusting a respective bias voltage applied across the photodiode.  

Claim 18 of the present application
wherein the CRM further comprises: a first variable optical attenuator (VOA) capable of adjusting a power of the first LO before the first LO is coupled to each of the first hybrid mixer and the second hybrid mixer; a second VOA capable of adjusting a power of the TE component before the TE component is coupled to the first hybrid mixer; and a third VOA capable of adjusting a power of the TM component before the TM component is coupled to the second hybrid mixer.  

Claim 19 of the present application
wherein the CRM further comprises: a first monitoring photodiode (MPD) to monitor a power of the first LO; 37 Attorney Docket No.: SF01.0030USC1a second MPD to monitor a power of the TE component; and a third MPD to monitor a power of the TM component.  

Claim 20 of the present application
wherein the electrical modulation signal comprises a set of PM-QAM or PM-QPSK signals, and wherein at least a portion of the electrical modulation signal are direct-current-coupled to the first MZM and the second MZM of the coherent transmitter module.

Claim 2 of the US Patent 11115125
wherein the optical input comprises a transverse electric (TE) component and a transverse magnetic (TM) component, and wherein the CRM comprises a polarization beam rotator-splitter (PBRS) to separate the TE component from the TM component.
Claim 3 of the US Patent 11115125
wherein the CRM further comprises: an optical detection array (ODA) comprising a plurality of avalanche photodiodes (APDs); a first hybrid mixer having two inputs and four outputs, the two inputs of the first hybrid mixer respectively coupled to the TE component and the first LO, each of the four outputs of the first hybrid mixer respectively coupled to a corresponding APD of the ODA; and a second hybrid mixer having two inputs and four outputs, the two inputs of the second hybrid mixer respectively coupled to the TM component and the first LO, each of the four outputs of the second hybrid mixer respectively coupled to a corresponding APD of the ODA.
Claim 4 of the US Patent 11115125
wherein an internal current gain of each of the plurality of APDs is programmable by adjusting a respective bias voltage applied to the APD.

Claim 5 of the US Patent 11115125
wherein each of the plurality of APDs comprises: a substrate comprising silicon; an insulator layer disposed on top of the substrate, the insulator layer comprising silicon dioxide; a bottom contact layer disposed on top of the insulator layer, the bottom contact layer comprising heavily doped n-type silicon; an avalanche layer disposed on top of the bottom contact layer, the avalanche layer comprising intrinsic silicon; a p-charge layer disposed on top of the avalanche layer, the p-charge layer comprising moderately doped p-type silicon; an absorption layer disposed on top of the p-charge layer, the absorption layer comprising intrinsic germanium; and a top contact layer disposed on top of the absorption layer, the top contact layer comprising heavily doped p-type amorphous silicon.

Claim 6 of the US Patent 11115125
wherein: the bottom contact layer comprises silicon doped by a n-type dopant with a doping concentration in a range of 5e18-5e19 per cubic centimeter (cm.sup.−3), the p-charge layer comprises silicon doped by a p-type dopant with a doping concentration in a range of 8e16-2e18 cm.sup.−3, the top contact layer comprises amorphous silicon doped by the p-type dopant with a doping concentration in a range of 5e18-5e19 cm.sup.−3, the n-type dopant comprises arsenic or phosphorus, and the p-type dopant comprises boron.
Claim 7 of the US Patent 11115125
wherein an internal current gain of each of the plurality of APDs is programmable by adjusting a respective bias voltage applied across the top and bottom contact layers of the APD.
Claim 8 of the US Patent 11115125
wherein the CRM further comprises: a first variable optical attenuator (VOA) capable of adjusting a power of the first LO before the first LO is coupled to each of the first hybrid mixer and the second hybrid mixer; a second VOA capable of adjusting a power of the TE component before the TE component is coupled to the first hybrid mixer; and a third VOA capable of adjusting a power of the TM component before the TM component is coupled to the second hybrid mixer.
Claim 9 of the US Patent 11115125
wherein the CRM further comprises: a first monitoring photodiode (MPD) to monitor a power of the first LO; a second MPD to monitor a power of the TE component; and a third MPD to monitor a power of the TM component.
Claim 14 of the US Patent 11115125
wherein the electrical modulation signal comprises a set of PM-QAM or PM-QPSK signals, and wherein at least a portion of the electrical modulation signal are direct-current-coupled to the first MZM and the second MZM of the coherent transmitter module.




As shown, Claims 12, 16, 18, 19 and 20 of the instant application claim similar limitations of claims 2, 6, 8, 9 and 14 of the US Patent 11115125, and, therefore Claims 12, 16, 18, 19 and 20 of the instant application are not patentably distinct from Claims 15, and 2, 6, 8, 9 and 14 of the US Patent 11115125.
The feature of claims 13, 14, 15 and 17 of the present application that is not explicitly stated (underlined below) in claims 3, 4, 5 and 7 of the US Patent 11115125 is:
“plurality of photodiodes”
	However, the Patent No. 11115125 states in claims 3, 4, 5 and 7 “plurality of avalanche photodiodes (APDs)”. Based on this limitation, it can be understood by one of ordinary skill in the art that the “avalanche photodiodes” are photodiodes. Hence it is clear that all the elements of the application claims 13, 14, 15 and 17 are to be found in patent claims 16, 3, 4, 5 and 7. Since application claims 13, 14, 15 and 17 are anticipated by claims 16, 3, 4, 5 and 7 of the patent, it is not patentably distinct from claims 16, 3, 4, 5 and 7 of the patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRANESH K BARUA/Examiner, Art Unit 2637